DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
This application includes one or more claim limitations that use the word “means” or “step” or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a server” and “a processor” in claims 18 and 20. According to current specification in [0055], [0069] and [0071], both the server and the processor are hardware which are sufficient structure to perform the recited functions such as: retrieve, generate, receive, identify and generate in the claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “a first position” and “a second position” in lines 7-8. It is unclear what dimension of “a first position” and “a second position” refer to.
Claim 20 is rejected under the same rationale as claim 13.
Claim 14-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  based on dependency to claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 13 recite “A computer-implemented method for generating a training set”. The claims recite a series of steps and therefore are a process. 
Claims 18 and 20 recite “A system for generating a training set for training a machine learning algorithm (MLA) implemented in an information retrieval system”. The claims also recite “the MLA executable by a server, the server comprising a processor” and therefore are a machine. 

Step 2A Prong One: 
Claims 1 and 18 recite the limitations “generating” which specifically recite “generating, by a server, a graph mapping the plurality of documents of the plurality of SERPs and the plurality of queries, such that: a given node of the graph includes a given search query of the plurality of search queries; the given node is connected to a first subset of nodes, each one of the first subset of nodes having a document of the plurality of documents, the document having been associated with the given search query; a specific node of the first subset of nodes being connected to a second subset of nodes, each one of the second subset of nodes having search queries that have been associated with the document of the specific node;” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses a user mentally, and with the aid of pen and paper drawing a graph with multiple nodes and edges on a sheet of paper wherein the nodes representing search terms or document names.
Furthermore, the claims recite the limitations “receiving” and “identifying”  which specifically recite “receiving an indication of a search query to generate a negative training example for training the MLA;” and “identifying a node in the graph associated with the search query;” This limitation is process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “receiving” and “identifying”  in the context of this claim encompasses a user mentally, and with the aid of pen and paper receiving a verbal request for a negative training example, then picking a node which has a search terms in the graph.
Moreover, the claims recite the limitations “generating” which specifically recite “generating the training set to be used as the negative training example for search query for training the MLA, the training set including the search query paired with a given document located in another node located by a pre-determined number of nodes away from the node.” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses a user mentally, and with the aid of pen and paper choosing a sub graph located at  pre-determined number of nodes away from the picked node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Claims 13 and 20 recite the limitations “identifying” which specifically recite “identifying, in the first SERP, a most interacted search result;” That limitation is process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses a user mentally, and with the aid of pen and paper picking a node which has most interacted search result in the first search engine result page.
Moreover, the claims recite the limitations “generating” which specifically recite “in response to the product of the first position and the second position being above a predetermined threshold, generating the training set to be used as negative training examples for training the MLA, the training set including the second query paired with the most interacted search result.” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses a user mentally, and with the aid of pen and paper checking if multiplication of first position and second position being above a predetermined threshold, then writing a negative training examples set including the second query paired with the most interacted search result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Step 2A Prong Two:
Claims 1 and 18: The judicial exception is not integrated into a practical application. The claims recite the additional elements “retrieving, from a search log database of the server, a plurality of search engine result pages (SERPs), a given one of the plurality of SERPs having been generated in response to a respective search query of a plurality of search queries and including a plurality of documents responsive to the respective search query;” This limitation amounts to elements that the courts have recognized as well-understood, routine, conventional activity in particular fields, e.g. storing and retrieving information in memory (see MPEP 2106.05(d)(II)(iv)).
Claims 13 and 20: The judicial exception is not integrated into a practical application. The claims recite the additional elements “retrieving, from a search log database: a first search engine result page (SERP) associated with a first query; and a second SERP associated with a second query; the first SERP comprising a given search result at a first position, the second SERP comprising the given search result in a second position; ” This limitation amounts to elements that the courts have recognized as well-understood, routine, conventional activity in particular fields, e.g. storing and retrieving information in memory (see MPEP 2106.05(d)(II)(iv)).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “server” or a “processor” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2-12, 14-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 2-12 and 14-17 recite “The method”. The claims recite a series of steps and therefore are processes. 
Claim 19 recites “The system”. The claims recite the system comprising a server and a processor and therefore is a machine. 

Step 2A Prong One:
Regarding claims 2, 3, 4 and 19, the claims recite the limitations “the pre-determined number of nodes is an odd number of nodes”, “the odd number of nodes is a random number between five and nine” or “the odd number of nodes is a pre-determined number between five and nine”. These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “the pre-determined number of nodes” in the context of this claim encompasses a user mentally, and with the aid of pen and paper selecting an odd number of nodes. In addition, this limitation amounts to selecting a particular data source or type of data to be manipulated (see MPEP 2106.05(g). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 5, the claim recites the limitation “an association between the document and the given search query is by virtue of one of being included in an associated SERP and being clicked in response to the associated SERP having been presented”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “an association” in the context of this claim encompasses a user mentally, and with the aid of pen and paper counting clicked in response to the associated SERP having been presented.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 6, the claim recites the limitation “the another node is included in a third subset of nodes located by the pre-determined number of nodes away from the node, the method further comprises selecting the another node from the third subset of nodes”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “another node” in the context of this claim encompasses a user mentally, and with the aid of pen and paper choosing a subset of nodes located at  pre-determined number of nodes away from the picked node then choosing a node from that subset of nodes.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 7, the claim recites the limitation “selecting the another node from the third subset of nodes comprises selecting the another node in response to the another node having a highest user interaction parameter being indicative of one or more type of interaction executed by one or more users amongst the third subset of nodes”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “selecting the another node” in the context of this claim encompasses a user mentally, and with the aid of pen and paper choosing another node having a highest user interaction parameter.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 8, the claim recites the limitation “the user interaction parameter for the given document being indicative of at least one of: a hovering time for the given document; a click event for the given document”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “the user interaction parameter” in the context of this claim encompasses a user mentally, and with the aid of pen and paper measuring the user interaction parameters such as a hovering time for the given document, or a click event for the given document.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 9, the claim recites the limitation “generating a second training set to be used as a positive example, the training set including the search query paired with a given document located in another node that is immediately linked to the node”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses a user mentally, and with the aid of pen and paper writing a positive example set including the search query paired with a given document located in another node that is immediately linked to the node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claims 10 and 12, the claims recite the limitations “the graph is a data tree” and “the graph is a web-like graph”. These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. In addition, this limitation amounts to selecting a particular data source or type of data to be manipulated (see MPEP 2106.05(g). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 11, the claim recites the limitation “identifying the node in the graph associated with the search query comprises identifying a root node of the data tree”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses a user mentally, and with the aid of pen and paper recognizing a root node of the data tree.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 14, the claim recites the limitation “generating a second training set to be used as a positive example, the training set including the first query and the most interacted search result”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses a user mentally, and with the aid of pen and paper writing a positive example set including the first query and the most interacted search result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claims 15 and 16, the claims recite the limitations “the most interacted search result comprises a given search result of the first SERP that was clicked” and “the given search result is one of a plurality of interacted search results and the wherein the most interacted search result is one of the plurality of interacted search results with a longest interaction”. These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “the most interacted search result” in the context of this claim encompasses a user mentally, and with the aid of pen and paper measuring the given search result of the first SERP that was clicked, or interacted search results with a longest interaction.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Regarding claim 17, the claim recites the limitation “the predetermined threshold is fifty”. This limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “server” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Step 2A Prong Two: The judicial exception is not integrated into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “server” or a “processor” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Allowable Subject Matter
Claims 1-12 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 13-17 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.
The closet prior art Federici (US 8515975 B1) discloses that the system uses the transition probabilities illustrated in the graph to generate transition probabilities between pairs of queries by multiplying query-to-document transition probabilities by document-to-query transition probabilities along a path between the two queries. For example, query C 514 and query D 516 are connected through document F 512 (e.g., because the system stores data for the transition from query C 514 to document F and the transition from document F to query D 516 in a transition matrix) (column 15 line 65- column 16 line 25 and Fig. 5). The prior art He et al. (US 20120150836 A1) discloses that process 600 begins with inputs 610 and 620, which, respectively, provide query-document pairs with relevance judgments and heuristically initialized parser parameters. At operation 630, each query and document may be parsed, for example, using an algorithm that chooses a parent for each child based on a maximum posterior probability of all possible parents for that child (e.g., Viterbi parsing algorithm). The parse trees for each query-document pair may be used in computing tree edit distance for each pair at operation 640 such that the documents can be ranked for each query according to a tree edit distance score function f ([0049]). However, the prior arts of made record fail to teach generating the training set to be used as the negative training example for search query for training the MLA, the training set including the search query paired with a given document located in another node located by a pre-determined number of nodes away from the node (for claims 1 and 18). Furthermore, the prior arts of made record fail to teach in response to the product of the first position and the second position being above a predetermined threshold, generating the training set to be used as negative training examples for training the MLA, the training set including the second query paired with the most interacted search result (for claims 13 and 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162  

December 13, 2022